Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-6 of U.S. Patent No. 10,046,334. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17/392,467 (Claim 38)					USP 10,046,334 (Claims 1-3)
A process
A process for the separation of materials from electrochemical cells, the process comprising
the slurry comprises a first lithium compound and a second lithium compound
flowing a slurry comprising electrode active material particles through a magnetic separator, wherein the electrode active material particles comprise paramagnetic particles comprising a lithium metal oxide compound and/or a lithium metal phosphate compound
applying a first magnetic field to a slurry, 
subjecting the slurry to a magnetic field of sufficient magnetic field strength to magnetize the paramagnetic particles
the first magnetic field corresponding to a magnetic susceptibility of the first lithium compound; separating the first lithium compound from the slurry; applying a second magnetic field to the slurry,
separating the magnetized particles from the slurry using magnetic force between the magnetized particles and an active magnetic surface in contact with the slurry in the magnetic separator

flowing the slurry through a plurality of staged magnetic separators connected in series
applying a second magnetic field to the slurry, the second magnetic field corresponding to a magnetic susceptibility of the second lithium compound; and separating the second lithium compound from the slurry
each successive magnetic separator comprises a higher magnetic field intensity or a higher magnetic field gradient, and wherein each successive magnetic separator separates an electrode active material comprising a lower magnetic susceptibility value

Both sets of claim limitations disclose a process including applying a magnetic field to a slurry including lithium and separating the magnetic material by progressive magnetic separation.  Claims 21-28 and 38-40 of 17/392,467 correlate to claims 1-6 of USP 10,046,334.
Claims 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,046,334 in view of Danov et al (US Pub 2011/0162956 A1). Dano teaches as obvious the substitution of electromagnet coils for permanent magnets (paragraph 0031 where electromagnet coils can replace permanent magnets).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the claimed invention to substitute of one known element for another would have yielded predictable results, and, as such, replace permanent magnets with electromagnetic coils as the substitution would have yield the predictable results of creating a magnetic field.
17/392,467 (Claim 29)				USP 10,046,334 (Claims 1-3)
A process
A process for the separation of materials from electrochemical cells, the process comprising

flowing a slurry comprising electrode active material particles through a magnetic separator, wherein the electrode active material particles comprise paramagnetic particles comprising a lithium metal oxide compound and/or a lithium metal phosphate compound
at least two electromagnetic coils configured to create a first magnetic field to magnetize a first set of electrode active material particles of the slurry
subjecting the slurry to a magnetic field of sufficient magnetic field strength to magnetize the paramagnetic particles
a magnetic surface configured to contact a slurry

wherein the magnetic surface separates the first set of electrode active material particles from the slurry
separating the magnetized particles from the slurry using magnetic force between the magnetized particles and an active magnetic surface in contact with the slurry in the magnetic separator

flowing the slurry through a plurality of staged magnetic separators connected in series

each successive magnetic separator comprises a higher magnetic field intensity or a higher magnetic field gradient, and wherein each successive magnetic separator separates an electrode active material comprising a lower magnetic susceptibility value

Both sets of claim limitations disclose a process including applying a magnetic field to a slurry including lithium and separating the magnetic material by progressive magnetic separation.  Claims 29-37 of 17/392,467 correlate to claims 1-6 of USP 10,046,334.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iida (US Pub 2009/0314134 A1) in view of Fritz et al (USP 7,886,913 B2).
Regarding claim 21, Iida discloses a process, comprising: applying a first magnetic field (element 84 and S132) to a slurry (paragraph 0058-0059 where the slurry is formed in element 74 through spray 69), wherein the slurry comprises electrode active material particles (paragraph 0050, lithium metals), separating electrode active material from set of material (element 84 and paragraph 0058), but Iida does not disclose separating the first set of the electrode active material particles from the slurry.  Fritz teaches separating the first set of the material particles from the slurry (col. 17, lines 7 and 40+) for the purpose of obtaining a high concentration of each desired separated material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify
Regarding claim 22, Iida discloses all the limitations of the claim, but Iida does not disclose applying a second magnetic field to the slurry; and separating a second set of the electrode active material particles from the slurry.  Fritz teaches applying a second magnetic field to the slurry (col. 17, line 1; multiple magnetic separators 70); and separating a second set of the electrode active material particles from the slurry (col. 17, lines 7 and 40+).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Regarding claim 23, Iida discloses all the limitations of the claim, but Iida does not disclose the first magnetic field corresponds to a magnetic susceptibility of the first set of electrode active material particles.  Fritz teaches the first magnetic field corresponds to a magnetic susceptibility of the first set of electrode active material particles (elements 50 and 70 progressively increase the intensity of magnetic separation to separate different materials with different susceptibility).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Regarding claim 24, Iida discloses the first set of electrode active material particles comprises a lithium compound (paragraph 0050; the comminuted material is a lithium-ion battery containing a lithium compound).
Regarding claim 25, Iida discloses all the limitations of the claim, but Iida does not disclose separating the first set of the electrode active material particles from the slurry comprises inducing a magnetic force between the electrode active material particles and an active magnetic surface in contact with the slurry.  Fritz teaches separating the first set of the electrode active material particles from the slurry comprises inducing a magnetic force between the electrode active material particles and an active magnetic surface in contact with the slurry (see Fig. 3 and col. 15, lines 14-30 where the slurry is fed to the outer surface of the ring of the magnetic separator).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Regarding claim 26, Iida discloses all the limitations of the claim, but Iida does not disclose separating a first set of the electrode active material particles from the slurry comprises contacting the slurry with an active magnetic surface.  Fritz teaches separating a first set of the electrode active material particles from the slurry comprises contacting the slurry with an active magnetic surface (see Fig. 3 and col. 15, lines 14-30 where the slurry is fed to the outer surface of the ring of the magnetic separator).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Regarding claim 27, Iida discloses forming a slurry by suspending the electrode active material particles in a fluid (paragraph 0058-0059 where the slurry is formed in element 74 through spray 69 and see Fig. 6).
Claim 29-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iida in view of Danov et al (US Pub 2011/0162956 A1) and Fritz et al (USP 7,886,913 B2).
Regarding claim 29, Iida discloses a system, comprising: applying a magnetic field to a slurry (element 84 and S132); a magnet configured to create a first magnetic field to magnetize a first set of electrode active material particles of the slurry (element 84 and paragraph 0058); and wherein the magnetic separates the first set of electrode active material particles (S132), but Iida does not disclose a magnetic surface configured to contact a slurry, at least two electromagnetic coils configured to create a first magnetic field.  
Fritz teaches a magnetic surface configured to contact a slurry (see Fig. 3 and col. 15, lines 14-30 where the slurry is fed to the outer surface of the ring of the magnetic separator) and two magnets configured to create a first magnetic field (see Fig. 3; elements 220 and 225) for the purpose of obtaining a high concentration of each desired separated material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Dano teaches as obvious the substitution of electromagnet coils for permanent magnets (paragraph 0031 where electromagnet coils can replace permanent magnets).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the claimed invention to substitute of one known element for another would have yielded predictable results, and, as such, replace permanent magnets with electromagnetic coils as the substitution would have yield the predictable results of creating a magnetic field.
Regarding claim 30, Iida discloses all the limitations of the claim, but Iida does not disclose a line configured to feed the slurry back through the system; and wherein: the at least two magnets create a second magnetic field to magnetize a second set of electrode active material particles of the slurry; and the magnetic surface separates the second set of electrode active material particles from the slurry.  Fritz teaches a line configured to feed the slurry back through the system; and wherein: the at least two magnets create a second magnetic field to magnetize a second set of electrode active material particles of the slurry; and the magnetic surface separates the second set of electrode active material particles from the slurry (col. 9, lines 1-5).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Dano teaches as obvious the substitution of electromagnet coils for permanent magnets (paragraph 0031 where electromagnet coils can replace permanent magnets). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify to substitute of one known element for another would have yielded predictable results, and, as such, replace permanent magnets with electromagnetic coils as the substitution would have yield the predictable results of creating a magnetic field.
Regarding claim 31, Iida discloses all the limitations of the claim, but Iida does not disclose a second magnetic surface configured to contact the slurry; a second set of at least two magnets configured to create a second magnetic field to magnetize a second set of electrode active material particles of the slurry; and wherein the second magnetic surface separates the second set of electrode active material particles from the slurry.  Fritz teaches a second magnetic surface configured to contact the slurry; a second set of at least two magnets configured to create a second magnetic field to magnetize a second set of electrode active material particles of the slurry; and wherein the second magnetic surface separates the second set of electrode active material particles from the slurry.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Dano teaches as obvious the substitution of electromagnet coils for permanent magnets (paragraph 0031 where electromagnet coils can replace permanent magnets).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the claimed invention to substitute of one known element for another would have yielded predictable results, and, as such, replace permanent magnets with electromagnetic coils as the substitution would have yield the predictable results of creating a magnetic field.
Regarding claim 32, Iida discloses all the limitations of the claim, but Iida does not disclose the first magnetic field corresponds to a magnetic susceptibility of the first set of electrode active material particles.  Fritz teaches the first magnetic field corresponds to a magnetic susceptibility of the first set of electrode active material particles (elements 50 and 70 progressively increase the intensity of magnetic separation to separate different materials with different susceptibility).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Regarding claim 33, Iida discloses the first set of electrode active material particles comprises a lithium compound (paragraph 0050; the comminuted material is a lithium-ion battery containing a lithium compound).
Regarding claim 34, Iida discloses all the limitations of the claim, but Iida does not disclose the magnetic surface is magnetized by the first magnetic field.  Fritz teaches the magnetic surface is magnetized by the first magnetic field (see Fig. 3 and col. 15, lines 14-30 where the outer surface of the ring of the magnetic separator is magnetized by elements 220 and 225).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Regarding claim 35, Iida discloses all the limitations of the claim, but Iida does not disclose the magnetic surface separates the first set of electrode active material particles by being pinned to the magnetic surface.  Fritz teaches the magnetic surface separates the first set of electrode active material particles by being pinned to the magnetic surface (see Fig. 3 and col. 15, lines 14-30 where the slurry is fed to the outer surface of the ring of the magnetic separator).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Iida, as taught by Fritz, for the purpose of obtaining a high concentration of each desired separated material.
Regarding claim 36, Iida discloses forming a slurry by suspending the electrode active material particles in a fluid (paragraph 0058-0059 where the slurry is formed in element 74 through spray 69 and see Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. K./Examiner, Art Unit 3653                                                                                                                                                                                                        		
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653